In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00135-CR



      KENNETH DEWAYNE NELSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 17F-1102-005




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION
        Kenneth Dewayne Nelson appeals his conviction for continuous trafficking of persons.

Our resolutions of Nelson’s points of error are addressed in our companion opinions in cause

numbers 06-18-00132-CR and 06-18-00133-CR, bearing the same style. We direct the reader to

those opinions for our resolution of Nelson’s appellate complaints. We modify the judgment in

this case to provide that this sentence will run concurrently, not cumulatively, with the sentences

in the four companion cases, 1 and we strike imposition of court costs in this case, for the reasons

stated in cause number 06-18-00133-CR. In all other regards, we affirm the trial court’s judgment.



                                                           Josh R. Morriss, III
                                                           Justice

Date Submitted:          May 8, 2019
Date Decided:            June 17, 2019

Do Not Publish




1
 The companion cases are also styled Nelson v. State and bear our case numbers 06-18-00132-CR, 06-18-00133-CR,
06-18-00134-CR, and 06-18-00136-CR.

                                                      2